


110 HR 1698 IH: Infant and Toddler Durable Product

U.S. House of Representatives
2007-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1698
		IN THE HOUSE OF REPRESENTATIVES
		
			March 26, 2007
			Ms. Schakowsky (for
			 herself, Mrs. McCarthy of New York,
			 and Mr. Grijalva) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To direct the Consumer Product Safety Commission to
		  promulgate a consumer product safety standard for each durable infant or
		  toddler product, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Infant and Toddler Durable Product
			 Safety Act.
		2.FindingsCongress finds the following:
			(1)Unintentional
			 injuries are the leading cause of death among children, and for every such
			 injury that is fatal, approximately 18 children are hospitalized and 1,250 are
			 treated by emergency departments for such injuries that are nonfatal.
			(2)According to the
			 Consumer Product Safety Commission, an average of 50 children under the age of
			 5 die each year in incidents associated with nursery products, and about 16 of
			 these deaths each year are associated with cribs.
			(3)In 2003, an
			 estimated 60,700 children under the age of 5 were treated in United States
			 hospital emergency rooms for injuries associated with nursery products, and
			 there were 10,700 injuries to children under the age of 5 years associated with
			 strollers alone.
			(4)Of the 397 recalls
			 issued by the Consumer Product Safety Commission in fiscal year 2005, 109 (or
			 28 percent) were children’s products. Children’s products were recalled, on
			 average, over 2 times per week, and accounted for 19,635,627 individual
			 units.
			3.PurposeThe purpose of this Act is to prevent
			 dangerous children’s products from getting to the market, by requiring
			 independent testing of all durable infant and toddler products before they
			 enter commerce.
		4.DefinitionsIn this Act:
			(1)CommissionThe
			 term Commission means the Consumer Product Safety
			 Commission.
			(2)Durable infant
			 or toddler productThe term durable infant or toddler
			 product—
				(A)means a durable
			 product intended for use, or that may be reasonably expected to be used, by
			 children under the age of 5 years; and
				(B)includes—
					(i)full-size cribs
			 and nonfull-size cribs;
					(ii)toddler
			 beds;
					(iii)high chairs,
			 booster chairs, and hook-on chairs;
					(iv)bath
			 seats;
					(v)gates and other
			 enclosures for confining a child;
					(vi)play
			 yards;
					(vii)stationary
			 activity centers;
					(viii)infant
			 carriers;
					(ix)strollers;
					(x)walkers;
					(xi)swings;
			 and
					(xii)bassinets and
			 cradles.
					(3)PanelThe
			 term Panel means the Infant and Toddler Product Review Panel
			 established under section 7.
			5.Consumer product
			 safety standards for durable infant and toddler products
			(a)In
			 GeneralThe Consumer Products Safety Commission shall, without
			 regard to sections 7(b)(1) and 9(f)(3)(D) of the Consumer Product Safety Act (15 U.S.C.
			 2056(b)(1), 2058(f)(3)(D)), promulgate a consumer product safety standard under
			 section 7(a) of the Consumer Product Safety
			 Act (15 U.S.C. 2056(a)) for each durable infant or toddler
			 product.
			(b)ScheduleThe
			 Commission shall promulgate consumer product safety standards under this
			 section—
				(1)for at least 7
			 durable infant or toddler products every 2 calendar years beginning after the
			 date of the enactment of this Act, through 2013; and
				(2)for all durable
			 infant or toddler products by not later than December 31, 2013.
				(c)Consultation
			 With PanelThe Commission shall promulgate any consumer product
			 safety standard under this section for a durable infant or toddler
			 product—
				(1)in consultation
			 with the Panel; and
				(2)after considering
			 the results of a review by such panel of any existing guidelines for that
			 product.
				6.Durable infant
			 and toddler product compliance certification
			(a)In
			 GeneralThe Commission shall by rule—
				(1)require that
			 testing and certification required under section 14 of the
			 Consumer Product Safety Act (15
			 U.S.C. 2063) for a durable infant or toddler product shall be performed by an
			 independent third party; and
				(2)require the use,
			 and prescribe the form and content, of a label under section 14(c) for such
			 products for which such a certificate is issued, including a seal prescribed
			 under subsection (b).
				(b)Consultation
			 With PanelThe Commission shall delegate to the Panel the
			 authority to prescribe a seal that shall be used, under the labeling
			 requirements under subsection (a)(2), for infant or toddler products that are
			 certified pursuant to section 14(a) of the Consumer Product Safety Act (15 U.S.C.
			 2063(a)(2)) to comply with applicable consumer product safety standards
			 promulgated under this Act.
			7.Infant and
			 Toddler Product Review Panel
			(a)EstablishmentThe
			 Commission shall establish an Infant and Toddler Product Review Panel to advise
			 the Commission regarding the implementation of this Act.
			(b)FunctionsThe
			 Panel shall—
				(1)review and report
			 to the Commission regarding the existing guidelines for durable infant or
			 toddler products; and
				(2)advise the
			 Commission regarding the promulgation of consumer product safety standards
			 under this Act.
				(c)Membership
				(1)In
			 generalThe Panel shall be comprised of—
					(A)representatives
			 of—
						(i)the
			 juvenile product manufacturers industry;
						(ii)consumer groups;
			 and
						(iii)independent
			 child product engineers and experts; and
						(B)Consumer Product
			 Safety Commission engineers.
					(2)LimitationRepresentatives
			 under paragraph (1)(A)(i) shall not exceed 40 percent of the membership of the
			 Panel.
				8.Amendments to
			 Consumer Product Safety Act
			(a)Removal of
			 Limitation on Maximum Civil PenaltySection 20(a) of the
			 Consumer Product Safety Act (15
			 U.S.C. 2069(a)) is amended—
				(1)in the second
			 sentence by striking Subject to paragraph (2), and inserting
			 Subject to paragraphs (2) and (3),; and
				(2)by adding at the
			 end the following:
					
						(4)The second sentence of paragraph (1)
				shall not apply to any violation with respect to a durable infant or toddler
				product.
						.
				(b)Requirements
			 Regarding Disclosure of Information Not ApplicableSection 6(b)
			 of the Consumer Product Safety Act
			 (15 U.S.C. 2055(b)) is amended by adding at the end the following:
				
					(9)This subsection shall not apply with
				respect to any durable infant or toddler
				product.
					.
			(c)Definition of
			 Durable Infant or Toddler ProductSection 3(a) of the
			 Consumer Product Safety Act (15
			 U.S.C. 2052(a)) is amended by adding at the end the following:
				
					(15)The term
				durable infant or toddler product has the meaning given that term
				in the Infant and Toddler Product Safety
				Act.
					.
			
